Citation Nr: 1200280	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  06-37 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran has one qualifying period of active duty service from October 1967 to May 1970.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a March 2009 rating decision, the RO granted the Veteran's earlier denied claim of entitlement to service connection for PTSD.  Therefore, the Board finds that this issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against a finding that current tinnitus is related to the Veteran's one qualifying period of active duty service.

2.  The preponderance of the competent and credible evidence is against a finding that current hepatitis C is related to the Veteran's one qualifying period of active duty service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the Veteran's one qualifying period of active duty service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Hepatitis C was not incurred in or aggravated by the Veteran's one qualifying period of active duty service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in August 2004 and June 2005, prior to the September 2005 rating decision, along with a letter dated in September 2011 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, the Board finds that even though the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice in the above letters before the adjudication of the claims, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the Loma Linda VA Medical Center and from the Loma Linda Hospital.  

As to the claim of service connection for hepatitis C, while the Veteran was not provided with a VA examination in connection with the claim, the Board finds that a remand for a VA examination is not required.  The Board has reached this conclusion because service treatment records are negative for the claimed disorder, the post-service record is negative for the claimed disorder for almost four decades following the claimant's separation from his only period of qualifying active duty, and the Board does not find the lay statements from the Veteran and others regarding a diagnosis or continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the claim of service connection for tinnitus, the Veteran was provided a VA examination in January 2011 which is adequate to adjudicate the claim because, after a review of the record on appeal and an examination of the claimant, the examiner opined as to the origin of the Veteran's disability which opinion is supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran contends that his tinnitus was caused by his job as a helicopter repairman while on active duty as well as his exposure to rocket and mortar explosions when his base in the Republic of Vietnam was attacked by enemy forces.  As to his hepatitis C, it is claimed that it was caused by sharing tooth brushes and razors while in basic training as well as by the Veteran's exposure to blood when helping a medic retrieve and body bag a fellow solder, who was a known heroin uses, who had been killed in a mortar attack on his base in the Republic of Vietnam.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the Board notes that the Veteran's DD 214 and service personnel records show that during the claimant's one qualifying period of active duty service from October 1967 to May 1970 he served as an aircraft mechanic in the Republic of Vietnam from May 1969 to May 1970 with the 163rd Aviation Company, 101st Airborne Division.  Information obtained by the RO from the U.S. Army and Joint Services Records Research Center (JSRRC) also confirmed in October 1969 that the Veteran's unit came under mortar attack on at least two occasions and during one of these attacks 3 soldiers were wounded in action and 3 were killed in action.  The Board also finds that the Veteran is both competent and credible to report on what he can see and feel while on active duty such as ringing in his ears, sharing toothbrushes and razors, and coming into contact with blood after helping to place a killed in action solder in a body bag.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

On the other hand, the Board notes that service treatment records, including the January 1968 flight examination, May 1970 separation examination, July 1970 reenlistment examination, and March 1983 enlistment examination, are negative for complaints of, symptoms of, or a diagnosis of tinnitus or hepatitis C.  In fact, when examined at these times it was specifically opined that examination of the ears was normal.  

Accordingly, while as a lay person the Veteran can say that he was exposed to blood sharing toothbrushes and razors as well as touching blood after helping to place a killed in action solder in a body bag, the Board finds that hepatitis C may not be diagnosed by its unique and readily identifiable features because special equipment and testing is required to diagnose it and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion that he had hepatitis C while on active duty because of the blood he was exposed to at that time is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

The Board also finds more compelling the negative service treatment records and the normal examinations than the Veteran's and his representative's claims that he had problems with his tinnitus and hepatitis C while on active duty even though the service personnel records show he was an aircraft mechanic, served in the Republic of Vietnam, and had his base subject to mortar attacks that resulted in 3 solders being wounded in action and 3 being killed in action.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Given the above, the Board finds that entitlement to service connection for tinnitus and hepatitis C based on in-service incurrence during the Veteran's one qualifying period of active duty service must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his one qualifying period of active duty service in 1970 and the first complaints, diagnoses, or treatment for tinnitus at the 2011 VA examination and hepatitis C in 2007 to be compelling evidence against finding continuity.  Put another way, the almost four decade gap between the Veteran's discharge from his one qualifying period of active duty service and the first evidence of either of the claimed disorders weighs heavily against his claims.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with ringing in his ears and symptoms of hepatitis C such as jaundice and abdominal pain since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about the claimant appearing to have trouble hearing him talk.  Id.

However, upon review of the claims file, the Board finds that the Veteran's and his representative's assertions that the claimant has had his current tinnitus and hepatitis C since service are not credible.  In this regard, the Veteran and his representative's claims are contrary to what is found in the January 1968 flight examination, May 1970 separation examination, July 1970 reenlistment examination, and March 1981 enlistment examination as well as the January 1984 VA audiological examination.  Moreover, the Board finds that fact that the Veteran did not claim tinnitus or hepatitis C when he filed his first claim for VA disability benefits in 1983, the fact that the claimant did not complain of ringing in his ears when he was provided a VA audiological examination in January 1984 in connection with his claim of service connection for hearing loss, and the fact that neither the January 1984 VA examiners nor any other treatment records found in the record document complaints and/or treatment for tinnitus until 2011 and hepatitis C until 2007 weighs against the lay claims found in the record regarding the appellant having problems with these disabilities since he separated from his one qualifying period of active duty service in 1970.  

In these circumstances, the Board gives more credence and weight to the lack of medical evidence, which does not show complaints, diagnoses, or treatment for either of the claimed disorders for over thirty-five years following his one qualifying period of active duty service in 1970, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for tinnitus and hepatitis C based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's tinnitus and hepatitis C and an established injury, disease, or event during his one qualifying period of active duty service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

In fact, as to the tinnitus, the January 2011 VA examiner, after a review of the record on appeal and an examination of the claimant, specifically opined that it was not related to service.  The examiner reached this conclusion because service treatment records are negative for complaints of ringing in his ears and the Veteran did not complain of ringing in his ears when he was provided a VA audiological examination in January 1984.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the Veteran's and his representative's assertions that the claimant's tinnitus was caused by his military service, including his in-service noise exposure as a aircraft mechanic and when his base in the Republic of Vietnam was attacked, the Board acknowledges the fact that tinnitus is observable by a lay person.  See Charles, supra.  However, for the reasons explained above, the Board does not find these statements in support of claim regarding having tinnitus due to military service credible.  Furthermore, the Board finds more competent and credible the opinion by the January 2011 VA examiner that his tinnitus was not caused by his military service than the Veteran and his representative's lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

As to the Veteran's and his representative's assertions that the claimant's hepatitis C was caused by his military service, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special equipment and testing is required to diagnose it and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that hepatitis C was caused by service is not competent evidence.  Routen, supra; see also Bostain, supra.  

Based on the discussion above, the Board also finds that service connection for tinnitus and hepatitis C is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for tinnitus and hepatitis c.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  







ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


